Citation Nr: 1027587	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased evaluation for ventral 
hernia, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1985 to June 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision the RO granted service 
connection for ventral hernia with a 20 percent disability 
evaluation effective February 28, 2006.  The Veteran filed a 
timely notice of disagreement to that determination.  By rating 
decision in March 2008 a temporary evaluation of 100 percent was 
assigned based on surgical or other treatment necessitating 
convalescence effective from January 19, 2007 to March 31, 2007; 
thereafter the 20 percent disability evaluation was continued 
from April 1, 2007.  By rating decision in October 2008 the 
evaluation for service-connected ventral hernia was increased to 
40 percent.  The Veteran perfected a timely appeal.  In this 
case, the Veteran has disagreed with the initial rating assigned 
following the grant of service connection for ventral hernia, the 
Board has characterized such claim in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing an initial rating 
claim from claim for increased rating for already service-
connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently evaluated at 40 percent for his ventral 
hernia under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339.  He 
contends that his ventral hernia disability warrants a disability 
evaluation higher than the 40 percent assigned.  Under 38 C.F.R. 
§ 4.114, DC 7339, a 40 percent evaluation is assigned for a 
large, postoperative ventral hernia that is not well supported by 
a belt under ordinary circumstances.  The next higher evaluation 
under this diagnostic code is 100 percent and is assigned for a 
postoperative ventral hernia that has massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall so as 
to be inoperable.

The medical evidence reveals that the Veteran has undergone 
numerous hernia surgeries since having his gall bladder operated 
on in service.  The Veteran last underwent a VA examination in 
July 2006 at which time it was noted that the Veteran had 
undergone seven hernia repairs.  

In January 2007 the Veteran was diagnosed with multiple recurrent 
incisional hernias by a private physician and he underwent an 
"AlloDerm" graft to surgically repair multiple recurrent 
incisional hernias.  The Board observes that it has been nearly 
four years since the Veteran's service-connected ventral hernia 
has been medically evaluated by VA, and since that time he has 
undergone surgery for his ventral hernia disability.  Therefore, 
the Board concludes that a new examination is necessary to 
evaluate the current severity of the Veteran's service-connected 
ventral hernia disability.  See VAOPGCPREC 11-95 (April 7, 1995); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his service-connected 
ventral hernia.  The Veteran's claims folder 
should be made available to the examiner and 
a complete rationale should be provided for 
any opinion expressed.
 
Specifically, the examiner should determine 
whether the Veteran's post-operative ventral 
hernia disability has massive, persistent, 
severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal 
wall so as to be inoperable.

In doing so the examiner should take into 
account findings from the January 2007 
private operative report, which shows the 
Veteran underwent surgical hernia repair in 
January 2007.  

The examiner should also discuss any 
functional impairment caused by the Veteran's 
ventral hernia; and should then address what 
affect, if any, the Veteran's service-
connected ventral hernia has on his 
employability.  In doing so the examiner 
should offer an opinion as to whether the 
Veteran is unable to secure or maintain 
substantially gainful employment as a result 
of his service-connected ventral hernia 
disability.  

2.  When the development requested has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



